Citation Nr: 0801573	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-35 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
right elbow/arm disability.

2.  Entitlement to service connection for right elbow/arm 
disability.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1972.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
New York, New York Department of Veterans Affairs (VA) 
Regional Office (RO).

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim for service connection for 
right elbow/arm disability should be reopened.  The Board 
further finds that additional development of the evidence is 
necessary prior to rendering a decision on the merits as to 
the underlying issue.  This issue, namely whether the 
veteran's disability was incurred in or aggravated by 
service, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 2000 rating decision, the RO 
denied service connection for right elbow/arm disability.

2.  In an unappealed July 2000 rating decision, the RO 
reconsidered the veteran's claim because his service medical 
records had become available, and denied service connection 
for right elbow/arm disability.

3.  In an unappealed July 2001 rating decision, the RO 
reconsidered the veteran's claim to fulfill its duties under 
the Veterans Claims Assistance Act (VCAA), and denied service 
connection for right elbow/arm disability.

4.  The additional evidence received since the July 2001 
rating decision raises a reasonable possibility of 
substantiating this claim on the merits.


CONCLUSION OF LAW

The July 2001 rating decision denying service connection for 
right elbow/arm disability is final.  New and material 
evidence has been submitted since that decision to reopen 
this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its VCAA duty to assist the veteran in the 
development of the claim on appeal.

Pertinent Laws and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Aggravation of preexisting disability

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2007).

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  38 C.F.R. 
§ 3.306(a) (2007).  Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  See Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  If the disorder becomes worse during service and 
then improves due to in-service treatment to the point that 
it was no more disabling than it was at entrance into 
service, then the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

Finality / new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2007).  A claim which has been denied in 
an unappealed RO decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in October 2004, subsequent to that date.  
Therefore, the current version of the law, which is set forth 
in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, then the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all of the evidence, both new and old, after ensuring that 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
newly submitted evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

In February 2000, the RO denied service connection for right 
elbow/arm disability on the basis that the veteran's claim 
was not well-grounded.

The veteran was informed of the February 2000 decision 
denying service connection by letter in March 2000.  He did 
not file a timely appeal; hence, that decision is final and 
binding on him based on the evidence then of record.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104; 20.1103 
(2007).

In July 2000, the RO reconsidered the veteran's claim because 
his service medical records had become available, and denied 
service connection for right elbow/arm disability on the 
basis that the veteran's claim was not well-grounded.

The veteran was informed of the July 2000 decision by letter 
in August 2000.  A corrective notice letter was sent to the 
veteran in January 2001.  He did not file an appeal; hence, 
that decision is final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104; 20.1103 (2007).

In July 2001, the RO reconsidered the veteran's claim to 
fulfill its duties under the VCAA, and denied service 
connection for right elbow/arm disability on the basis that 
the medical evidence failed to show that the veteran had a 
current right elbow/arm disability and that such disability 
was incurred in or aggravated by service.

The veteran was informed of the July 2001 decision by letter 
in July 2001.  He did not file an appeal; hence, that 
decision is final and binding on him based on the evidence 
then of record.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104; 20.1103 (2007).



The "old" evidence

Evidence of record at the time of the July 2001 rating 
decision consisted of the veteran's service medical records 
(SMRs).

According to the SMRs, no identifying body marks or scars 
were evident at the time of the veteran's enlistment 
examination in July 1969.  The SMRs contain no record of any 
complaints, hospitalization, or treatment for a right elbow 
injury.  At his January 1972 separation examination, a "Scar 
at Elbow" was noted, with no further detail.

Analysis

The unappealed July 2001 rating decision that denied service 
connection for right elbow/arm disability is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).  As explained 
above, the veteran's claim for service connection may be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007).  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally submitted evidence (i.e., since July 2001) 
raises a reasonable possibility of substantiating this claim, 
namely whether the veteran has a current right elbow/arm 
disability and that such disability was incurred in or 
aggravated by service.

The additional evidence submitted in this case includes a VA 
medical examination report from February 2005.  In that 
report, the VA examiner reported that the veteran's medical 
history included a history of right elbow trauma in 1970 in 
service, and that he was hospitalized for over one month and 
had surgery.  The VA examiner diagnosed the veteran with an 
old healed fracture of the right elbow with old bony 
fragments at the site.

This February 2005 VA medical examination report is new and 
material evidence because it provides a diagnosis of a 
current right elbow/arm disability and suggests that such 
disability was incurred in or aggravated by service.  
Accordingly, this claim is reopened.  See 38 C.F.R. § 3.156 
(2007).

Keep in mind, though, that although this additional evidence 
is sufficient for the limited purpose of reopening this 
claim, it ultimately may not be sufficient to permit the 
granting of this claim.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  This is yet to be determined, and this 
claim will not be readjudicated until completion of the 
additional development on remand.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for right elbow/arm 
disability is reopened; to that extent only, the appeal is 
granted.


REMAND

Having reopened the claim of service connection for right 
elbow/arm disability, VA has a duty to assist the veteran in 
the development of evidence pertinent to this claim under 38 
U.S.C.A. § 5107(b) (West 2002).

Although the February 2005 VA medical examination report was 
sufficient to reopen this claim, it is not sufficient alone 
to enable the Board to grant this claim.  The VCAA and its 
implementing regulations require VA to provide a veteran with 
an examination or to obtain a medical nexus opinion based 
upon a review of the evidence of record if VA determines that 
such measures are necessary to decide the claim on appeal.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board acknowledges that the February 2005 VA medical 
examination report does constitute competent medical evidence 
of a current right elbow/arm disability.  However, it does 
not contain probative medical evidence as to whether this 
disability was incurred in or aggravated by service.  The 
February 2005 VA examiner was instructed to give an opinion 
as to whether it is at least as likely as not that the 
veteran's right elbow condition is related to service, but 
the examiner failed to complete this instruction.  Therefore, 
a medical nexus opinion must now be obtained to assist in 
making this important determination.

In a memorandum dated August 2005, the RO instructed the 
veteran's representative to ask the veteran if he could 
remember when and where he was allegedly hospitalized while 
on active duty.  By obtaining the name of the treatment 
facility as well as the dates of hospitalization, the RO 
could then attempt to obtain the veteran's medical records 
pertaining to the claimed injury.  While the October 2005 
Statement of the Case suggested that the veteran should 
submit such evidence, the Board has determined that the 
request for this evidence should be explicitly reiterated in 
a VCAA notice letter.

In October 2005, the veteran submitted a statement saying 
that he was on limited duty during service for the condition 
of his right elbow.  While no such evidence is contained in 
his SMRs, the RO should request the veteran's service 
personnel file in an attempt to confirm this contention.

In addition, during the pendency of this appeal on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  The notice must also include an explanation of the type 
of evidence that is needed to establish a disability rating 
and effective date.  Id.  Here, the veteran has not received 
this required notice.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim, 
including any evidence to identify when 
and where he was allegedly hospitalized 
while on active duty.

In addition, the letter should contain an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his right 
elbow/arm disability at any time.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If records are unavailable, a negative 
reply is requested.

3.  The RO should obtain the veteran's 
service personnel records in order to 
verify whether he was placed on limited 
duty during service for his right 
elbow/arm disability.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any right elbow/arm disability.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to:

(a).  Does the veteran have a right 
elbow/arm disorder?  If so, state the 
diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has a right elbow/arm 
disorder, did such disorder have its 
onset during his period of active 
service from July 25, 1969 to March 
22, 1972, or was it caused by any 
incident that occurred during such 
active service?

(c).  Did a right elbow/arm disorder 
exist prior to the veteran's period of 
active duty from July 25, 1969 to 
March 22, 1972?  If so, state (if 
possible) the approximate date of 
onset of such disorder.

(d).  If a right elbow/arm disorder 
preexisted the veteran's period of 
active duty, did that disorder 
increase in disability during such 
period of active duty?  In answering 
this question, the examiner is asked 
to specify whether the veteran 
sustained temporary or intermittent 
symptoms resulting from service; or 
whether there was a permanent 
worsening of the underlying pathology 
due to service, resulting in any 
current disability.

(e).  If a right elbow/arm disorder 
increased in disability during 
service, was that increase due to the 
natural progression of the disease?

(f).  If the examiner finds that a 
right elbow/arm disorder did not exist 
prior to the veteran's period of 
active duty from July 25, 1969 to 
March 22, 1972, is it as least as 
likely as not that such a disorder had 
its onset during service, or was it 
caused by any incident that occurred 
during service?

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

5.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must adjudicate the veteran's claim of 
entitlement to service connection for a 
right elbow/arm disability on the merits.  
If any determination remains adverse to 
the veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


